Wilde, J.
This is an action of assumpsit on a policy of insurance on the brig George, at and from Salem to port or ports of discharge in the river La Plata.
It was proved at the trial, that the brig proceeded on hei *610voyage, and arrived at Monte Video, where she discharged the greater part of her cargo; but. a small part thereof remaining unsold, namely, about thirty five bundles of shingles, the master concluded to take them to Buenos Ayres, where, as he testified, he had been informed that they would bring a good price, and that they could not be sold, at any price, at Monte Video. The brig accordingly proceeded, with the shingles on board, to Buenos Ayres, where she was totally lost. The general question is, whether the brig, at the time of the loss, was under the protection of the policy, or whether the voyage insured must be considered to have terminated at the port of Monte Video.
The defendants’ counsel requested the court to instruct the jury, that unless they should find that the sole motive of causing the brig to proceed from Monte Video to Buenos Ayres was, to dispose of the part of the outward cargo remaining unsold at Monte Video, the brig, on her voyage from Monte Video to Buenos Ayres, was not protected by the policy. The court declined, and we think rightly, so to instruct the jury. If the brig was ordered to proceed to Buenos Ayres, for the purpose of discharging a substantial part of her outward cargo, it would be entirely immaterial that there were other concurring motives for the order. The evidence, that the brig was ordered to proceed to Buenos Ayres for other objects and purposes, might be material in determining the question whether she did or did not so "'oceed for the purpose of discharging a part of the cargo ; but in no other respect. On this point, it is immaterial whether the brig proceeded, on her voyage to Buenos Ayres, with the whole or a part only of her cargo on board. The risk continued until the arrival of the brig at her final port of discharge. That this is the true construction of the policy we cannot doubt; and there is no authority to the contrary.
The defendants’ counsel relies on the case of Inglis v. Vaux, 3 Campb. 437. But the decision in that case does not militate with the principle now laid down. In that case, the master dir posed of all his outward cargo at Martinique, except a smai quantity of lime and bricks, and with these he sailed for Ann gua, where he arrived >1 the 31st of May; and there the shi? *611lay till the 8th of July following. And the master testified that he stopped at Antigua, partly to dispose of the outward cargo, and partly to procure a homeward cargo. Lord Ellen-borough decided that the captain had no right to mix together the two objects, of disposing of the remnant of the outward cargo, and procuring a homeward cargo, at the risk of the underwriters on the outward voyage; and that when the disposal of the outward cargo ceased to be the sole reason for his stay at Antigua, the underwriters were discharged. The ground of the decision was, that the master could not thus prolong the risk of the underwriters. For aught' that' appears in the report of the evidence, the remnant of the outward cargo might have been disposed of immediately on the arrival at Antigua, if the vessel had not been detained for the purpose of procuring a homeward cargo. On no other principle can the decision in that case be maintained. No such principle is involved in the present case. At the trial, there was no evidence or suggestion of any delay on the voyage from Monte Video to Buenos Ayres, or at the latter port. It was contended by the defendants’ counsel, that the voyage was delayed by taking on board a number of horns and passengers at Monte Video; and the jury were instructed that, if they should so find, the underwriters would thereby be discharged from any further liability.
Another exception to the instructions given tó the jury presents a question of greater difficulty. The court was requested to instruct the jury, that if they should find that the outward cargo had been substantially discharged at Monte Video; that what remained was a very trifling part thereof; and that to dispose of such remnant did not form any definable motive for causing the brig to proceed to Buenos Ayres; then that the voyage to tnat port was not nrotected by the policy. The court declined thus fully to instruct the jury, and instructed them that, if the carrying of the said remnant of the cargo formed any part of the motive for ordering the brig to proceed to Buenos Ayres, then they were to return a verdict for the plaintiff. On this question, we are all of opinion that the instructions to the jury were too much confined to a literal con*612truction of the policy, and that the case should have been left to the jury conformably to a more liberal construction. The case, we think, does not conclusively turn upon the motive of Peabody, the plaintiff’s agent, in ordering the brig to proceed to Buenos Ayres. The more important question is, whether the outward cargo was discharged at Monte Video, within the true meaning of the policy. It is true that the whole cargo, in a literal and strict sense, was not discharged at that port; but we think it should be left to the jury to decide whether the outward cargo was not substantially there discharged. It was so decided in the case of Moore v. Taylor, 1 Adolph. & Ellis, 25, a case very similar to the present. That was an action on a policy of insurance on a ship, at and from St. Vincent, Barbadoes, or any of the West India Islands, to her port or ports of discharge and loading in the United Kingdom, &c.; and it was proved that the ship discharged all the cargo, except some coals and bricks, at Barbadoes, and was proceeding elsewhere, with said coals and bricks on board, for a fresh cargo, when she was totally lost in a hurricane. On this evidence, Lord Denman directed the jury to find for the defendant, if they thought that the cargo had been substantially discharged at Barbadoes. A .verdict was returned for the defendant, and the whole court held that the direction to the jury was correct. They also refused to set aside the verdict as against the evidence, although some of the judges thought they should probably have arrived at a conclusion different from that of the jury. That case was ably discussed by the counsel for the assured, in support of a motion for a new trial, and was, we think, rightly decided. The same direction to the jury should be given in the present case ; for, on the point under consideration, the cases are not distinguishable. Too much stress, we think, has been laid on Pea body’s motive or inducement for ordering the brig to proceed to Buenos Ayres, The material question is, whether the dis charge of the cargo was substantially completed at Monte Video. If it was so discharged, we are of opinion that the voyage insured was thereby terminated, according to the true construction of the policy ; and that, when the brig proceeded to *613Buenos Ayres, she was on a new voyage not protected by the policy. If all the outward cargo had been delivered at Monte Video, except a single bundle of shingles, the plaintiff’s coun sel would hardly contend that the risk still continued on the voyage to Buenos Ayres. On the other hand, if a large part of the cargo was not discharged at Monte Video, but had been taken up the river to Buenos Ayres, the defendants probably would never have disputed their liability.
The main question therefore is, whether the cargo was substantially discharged at Monte Video. This is a question entirely for the jury, and the burden of proof is on the defendants, as it was ruled to be at the trial. It is essential to the defence, that the jury should be satisfied that the cargo was substantially discharged before the loss ; else, by the terms of the policy, the defendants would be liable; and it is for the defendants to satisfy the jury of that fact. If they were not so satisfied, then, by the terms of the policy, the plaintiff was entitled to a verdict.

New trial granted.